DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

RCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/05/2022 has been entered.

Response to Remark

This communication is considered fully responsive to the amendment filed on 05/05/22.
a. All claims 1-20 have been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, what is mean by “decoding configuration information, from a base station?” Does it mean “decoding configuration information, which is received from a base station?”
In claim 1, line 7, what is mean by “the configuration?” Does it mean “, wherein the configuration information or the decoded configuration information?” There is insufficient antecedent basis for this limitation in the claim.
In claim 1, line 8, what is mean by “the PRB set specifying a number of PRB pairs in the PRB set?” Does it mean “, wherein the PRB set specifies a number of PRB pairs in the PRB set?” or “and the PRB set specifies a number of PRB pairs in the PRB set?”
In claim 1, line 10, what is mean by “each CSS?” Does it mean each CSS of the one or more CSSs?”
In claim 1, line 16, what is mean by “M-PDCCH transmission?” Does it mean “monitoring a transmission over the M-PDCCH?” There is insufficient antecedent basis for this limitation in the claim.
In claim 20, line 5, what is mean by “the configuration being based on…?” Does it mean “the configuration, which is configured with the configuration information, being based on …?”
In claim 20, line 10, what is mean by “a CSS for paging …?” Does it mean “a CSS among the plurality of CSSs?” There is insufficient antecedent basis for this limitation in the claim.
In claim 20, line 11, what is mean by “encodes a CSS for paging?” In claim 1, the processor decodes configuration information of one or more CSSs, but in claim 20, the processor encodes a CSS? It is not clear if it means “encodes configuration information of a CSS?
[Examiner’s Note]: There are similar 112(b) issues in the remainder of the claims. The Applicant is required to identify those and make appropriate corrections. In addition, lack of art rejection should not be considered as allowable subject matter because of 112(b) issues.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (US 2018/0192354, “Yi”, provisional 62/161,214 shows Fig.6-9 and the related paragraphs) in view of Alvarino et al. (US 2017/0013391, “Alvarino”, ¶.[0028] of provisional (62/191,253) is equivalent to ¶.[0046] of Alvarino).
Regarding claim 1, Yi discloses one or more baseband processors associated with a user equipment (UE) with reduced bandwidth (BW) support at both Radio Frequency (RF) and baseband, the baseband processor configured to perform operations comprising (See ¶.37, RF and baseband process; See ¶.34, baseband processing capability … reducing bandwidth):
- decoding configuration information, from a base station, of one or 5more Common Search Spaces (CSSs) for M-PDCCH (Physical Downlink Control CHannel for MTC) (See ¶.8 and S100 fig.10, receive scheduling information for a downlink message via a dedicated common search space (D-CSS) in a first narrowband; See ¶.71, scheduling information for RAR and Msg4. Initial and reconfiguration of UE-specific configuration parameters (i.e. RRC messages) can also be scheduled via D-CSS; See fig.6 and ¶.72, The UE may monitor the D-CSS to receive scheduling information for RRC message, which corresponds to initial and reconfiguration of UE-specific configuration including M-PDCCH configuration; See ¶.75, A UE may always monitor both CSS and USS in each starting subframe for M-PDCCH; See ¶.47, the UE reports the successful decoding repetition number in message 3 such that the network can know the required repetition number for DL transmission; See ¶.92-93, NB of D-CSS: If dedicated, the first NB may be used for D-CSS. Or, the next NB to SIB-1 NB may also be used for D-CSS. [0093] Search space configuration: For enhanced coverage and normal coverage, two sets of blind decoding candidate and/or search space may be needed; Examiner’s Note: Alvarino further discloses the method of decoding MPDCCH candidates in search spaces of time and frequency transmission resources. MPDCCHs may be transmitted in common search spaces (CSS), See ¶.46 of Alvarino), the configuration specifying a physical resource block (PRB) set for M-DPCCH, the PRB set specifying a number of PRB pairs in the PRB set (See ¶.66, CSS may be configured where two different sets of [repetition level, aggregation level] may be configured; See ¶.91-¶.93, where 0 means 2 PRBs (starting from the lowest PRB), 1 means 4 PRBs (starting from the lowest PRB), and 2 means 6 PRBs. Additionally, 1 more state may be used to refer 2 PRBs starting from the lowest or highest PRB within a NB);
- wherein the one or more CSSs are differentiated based on one or more enhanced coverage (EC) levels that are available to the one or more baseband processors (See ¶.65, different Coverage Enhancement (CE) levels per each M-PDCCH set may be configured (one set with higher CE level); Examiner’s Note: Alvarino further discloses the limitations “CSS is differentiated based on EC levels”), each CSS for paging to a particular EC level of the one or more EC levels, the CSS defining, for the particular EC level, for one or more repetition levels (See ¶.61, In this option, D-CSS schedules resources for RAR/Msg4 and initial configuration of UE-specific configurations before UE-specific NB is configured. CSS in UE-specific NB may schedule resources for RAR/Msg4/paging and reconfiguration of UE-specific configurations after UE-specific NB is configured. TDM between CSS and USS in the same NB may be considered. At least different repetition levels may be used for CSS and USS);
- determining an EC level (See ¶.49, a set of separate narrow-band may be defined per CE level where CE level is determined by PRACH repetition level. The occasion of RAR in each narrow-band may be further determined by associated MTC PDCCH (M-PDCCH) or narrow-band occasion configured either implicitly (derived from PRACH configuration) or explicitly); and
- based on the EC level, monitoring for M-PDCCH transmissions according to the CSS associated with the determined EC level (See fig.6 and ¶.72, the UE may monitor the D-CSS to receive scheduling information for RRC message, which corresponds to initial and reconfiguration of UE-specific configuration including M-PDCCH configuration; See ¶.75-76, a UE may always monitor both CSS and USS in each starting subframe for M-PDCCH. In this case, if high repetition level is assumed for CSS, a UE may always have to search high repetition level. To allow reconfiguration CE level change or common scheduling over different repetition levels, repetition level monitored for CSS may be higher than USS. [0076] Alt 2: CSS and USS may have different starting subframe sets. If this is used, the set of starting subframe for CSS may be more restricted compared to USS; See fig.7 and ¶.77, The UE may monitor the D-CSS to receive scheduling information for RAR at DL subframe B).
Yi discloses that “different Coverage Enhancement (CE) levels per each M-PDCCH set may be configured (one set with higher CE level) (See ¶.65), but does not explicitly disclose the limitations “CSS is differentiated based on EC levels.”
However, Alvarino discloses that CSS is differentiated based on EC levels (Alvarino, See ¶.46, Base stations may transmit MPDCCHs conveying paging and RAR messages in CSS selected based at least in part on a coverage enhancement (CE) level  of a receiving UE and/or a subband used by a UE when transmitting a physical random access channel (PRACH)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “the one or more CSSs being differentiated based on one or more enhanced coverage (EC) levels” as taught by Alvarino into the system of Yi, so that it provides a way of enhancing paging messages and random access response (RAR) messages for devices with limited communication resources such as MTC and eMTC (Alvarino, See ¶.46).

Regarding claim 2, Yi discloses “configured to not to monitor the one or more CSSs for M-PDCCH in every Downlink (DL) subframe (See fig.6 and ¶.72-74, The UE may monitor the D-CSS to receive scheduling information for RRC message, which corresponds to initial and reconfiguration of UE-specific configuration including M-PDCCH configuration, at DL subframe B'. Afterwards, the UE may monitor USS at DL subframe C'. ¶.[0074] In option 2, different behaviors for the case where a UE is not configured with UE-specific NB in which a UE is monitoring USS and the case after UE-specific NB is configured. RAR/Msg4 corresponding to initial access (before configured with C-RNTI) or paging in RRC_IDLE or initial configuration of UE-specific configuration may be scheduled via D-CSS).”

Regarding claim 4, Yi discloses “configured to decode data indicating that a multicast transmission starts or is scheduled using M-PDCCH at a Paging Occasion (PO) and or a Paging Frame (PF) (See ¶.57, determining resources RAR/Msg4/paging, one the following options may be considered for both normal coverage and enhanced coverage modes. In terms of resource indication mechanism for RAR/Msg4/paging and also RRC messages, various design choices may be considered as follows depending on whether D-CSS is defined, whether a UE needs to hop between CSS and USS NBs due to configured in different NBs, and/or whether RAR and/or paging is scheduled with the associated M-PDCCH; See ¶.107, Paging resource configuration for RRC_IDLE UEs: Depending on paging occasion, one or multiple NBs may be configured by the network. If paging is scheduled with the associated M-PDCCH, in normal coverage, one NB for M-PDCCH for paging may be configured. PDSCH may be scheduled in a different NB via DCI. In CE, one NB for PDSCH may be semi-statically configured per CE level used by PRACH. Otherwise, if multiple NBs are configured, NB may be determined by P-RNTI; See ¶.93, Search space configuration: For enhanced coverage and normal coverage, two sets of blind decoding candidate and/or search space may be needed; Examiner’s Note: Alvarino further discloses the method of decoding MPDCCH candidates in search spaces of time and frequency transmission resources. MPDCCHs may be transmitted in common search spaces (CSS), See ¶.46 of Alvarino).”

Regarding claim 8, Yi discloses “the one or more CSSs include one or more of the following: one or more CSSs for Random Access Response (RAR) message (CSS-RAR), one or more CSSs for paging messages (CSS-Paging), one or more CSSs for scheduling Message 4 (CSS-Message 4), or one or more CSSs for transmitting other Layer I control information to UEs in RRC CONNECTED mode (CSS-ConnectedMisc) (See ¶.56, RAR may be referred to as message 2 (Msg2), and contention resolution message may be referred to as message 4 (Msg4). Further, a dedicated common search space (D-CSS) may refer to a search space transmitted in a dedicated narrowband which is either prefixed or configured by MTC-SIB. The D-CSS may perform frequency hopping per hopping pattern once frequency hopping is enabled. "NB" refers to a narrow-band. The entire system bandwidth may be divided in to a few narrow-bands and a set of narrow-bands usable for MTC UEs may be configured).”

Regarding claim 9, Yi discloses “configured to monitor one instance of the one or more CSS-RARs for a RAR message (DCI)-RAR) (DCI-RAR) or scheduling information (DCI-SA-RAR) for a RAR message transmitted using PDSCH, and wherein one or multiple instances of CSS-RARs are configured by the network at the system-level based on different EC levels of UEs (See fig.7, D-CSS -> RAR; See ¶.110, If RAR is scheduled with the associated M-PDCCH, in normal coverage, one NB for M-PDCCH for RAR may be configured. PDSCH may be scheduled in a different NB via DCI. In CE, one NB for PDSCH may be semistatically configured per CE level used by PRACH. If RAR is scheduled without the associated MPDCCH, at most one NB may be allocated per CE level used by PRACH).”

Regarding claim 10, Yi discloses “RF circuitry associated with the one or more baseband processors is configured to receive configuration information of the one or more CSS-RARs and/or one or more CSS-Paging in a Machine-Type- Communication (MTC) System Information Block (SIB) (See ¶.54, A dedicated narrow-band may be configured either by SIB or predefined, where RAR occasion is configured or implicitly determined based on PRACH configuration; See ¶.56, RAR may be referred to as message 2 (Msg2), and contention resolution message may be referred to as message 4 (Msg4). Further, a dedicated common search space (D-CSS) may refer to a search space transmitted in a dedicated narrowband which is either prefixed or configured by MTC-SIB).”

Regarding claim 11, Yi discloses “the configuration information for a respective instance of the one or more CSS-RARs and/or one or more CSS-Paging includes one or more of the following: starting subframe for M-PDCCH repetitions, Repetition Level (RL) for M-PDCCH, Aggregation Levels (ALs) used for M-PDCCH, an narrowband (NB) index, or Physical Resource Blocks (PRBs) within the NB that constitute the M-PDCCH-PRB set, wherein number of PRBs is one of {2, 4, 6} (See ¶.74, A UE may always monitor both CSS and USS in each starting subframe for M-PDCCH. In this case, if high repetition level is assumed for CSS, a UE may always have to search high repetition level; See ¶.93, In case of indication of 6 PRBs, instead of utilizing current mechanism of resource allocation, NB+[0, 1, 2] may be indicated, where 0 means 2 PRBs (starting from the lowest PRB), 1 means 4 PRBs (starting from the lowest PRB), and 2 means 6 PRBs. Additionally, 1 more state may be used to refer 2 PRBs starting from the lowest or highest PRB within a NB. [0094] Default PUCCH offset).”

Regarding claim 12, Yi discloses “baseband circuitry is to derive a starting subframe for M-PDCCH repetitions with respect to the starting subframe defining the Paging Occasions (PO) and the Repetition Level (RL) used for the M-PDCCH (See ¶.107, Depending on paging occasion, one or multiple NBs may be configured by the network. If paging is scheduled with the associated M-PDCCH, in normal coverage, one NB for M-PDCCH for paging may be configured. PDSCH may be scheduled in a different NB via DCI. In CE, one NB for PDSCH may be semi-statically configured per CE level used by PRACH. Otherwise, if multiple NBs are configured, NB may be determined by P-RNTI. [0112] Msg4 (temporary C-RNTI): If Msg4 is scheduled with the associated M-PDCCH, in normal coverage, one NB for M-PDCCH for Msg4 may be configured. PDSCH may be scheduled in a different NB via DCI. In CE, one NB for PDSCH may be semistatically configured per CE level used by PRACH. If Msg4 is scheduled without the associated MPDCCH, at most one NB may be allocated per CE level used by PRACH; See ¶.49, A set of separate narrow-band may be defined per CE level where CE level is determined by PRACH repetition level. The occasion of RAR in each narrow-band may be further determined by associated MTC PDCCH (M-PDCCH) or narrow-band occasion configured either implicitly (derived from PRACH configuration) or explicitly).”

Regarding claim 13, Yi discloses “an Aggregation Level (AL) used for M-PDCCH for paging is fixed to the maximum AL= 24 and the M-PDCCH-PRB set for the one or more CSS-Paging fixed to 6 PRBs of a NB (See ¶.91, One simple approach of repetition levels may be to fix to monitor all repetition levels where only one aggregation level which is determined by the number of PRBs configured for D-CSS is assumed. For example, if 6 PRBs is configured for D-CSS, 24 aggregation levels may be assumed).”

Regarding claim 14, Yi discloses “plural instances of CSS-Paging are configured (See ¶.60-61, D-CSS+CSS/USS in a UE-specific NB, ¶.[0061] In this option, D-CSS schedules resources for RAR/Msg4 and initial configuration of UE-specific configurations before UE-specific NB is configured. CSS in UE-specific NB may schedule resources for RAR/Msg4 /paging and reconfiguration of UE-specific configurations after UE-specific NB is configured. TDM between CSS and USS in the same NB may be considered. At least different repetition levels may be used for CSS and USS; See ¶.63, Alternatively, similar to D-CSS, CSS-like control channel may be used. CSS in UE-specific NB may schedule RAR/Msg4 /paging and reconfiguration of UE-specific configurations after UE-specific NB is configured. TDM between CSS and USS in the same NB may be considered. At least different repetition levels may be used for CSS and USS).”

Regarding claim 15, Yi discloses “different UEs monitor different physical resources for respective instances of the CSS-Paging, or different UEs monitor different NBs for M-PDCCH carrying scheduling assignment for paging message transmission (See ¶.30, The PDCCH may carry a transport format and a resource allocation of a downlink shared channel (DL-SCH), resource allocation information of an uplink shared channel (UL-SCH), paging information on a paging channel (PCH), system information on the DL-SCH, a resource allocation of an upper-layer control message such as a random access response transmitted on the PDSCH, a set of TX power control commands on individual UEs within an arbitrary UE group, a TX power control command, activation of a voice over IP (VoIP), etc. A plurality of PDCCHs can be transmitted within a control region. The UE can monitor the plurality of PDCCHs. The PDCCH is transmitted on an aggregation of one or several consecutive control channel elements (CCEs). The CCE is a logical allocation unit used to provide the PDCCH with a coding rate based on a state of a radio channel. The CCE corresponds to a plurality of resource element groups).”

Regarding claim 16, Yi discloses “configured to determine the respective one of the NBs to monitor for CSS-Paging according to a function of a UE Identifier (ID) (See ¶.31, the CRC is scrambled with a unique identifier (referred to as a radio network temporary identifier (RNTI)) according to an owner or usage of the PDCCH. If the PDCCH is for a specific UE, a unique identifier (e.g., cell-RNTI (C-RNTI)) of the UE may be scrambled to the CRC. Alternatively, if the PDCCH is for a paging message, a paging indicator identifier (e.g., paging-RNTI (P-RNTI)) may be scrambled to the CRC. If the PDCCH is for system information (more specifically, a system information block (SIB) to be described below), a system information identifier and a system information RNTI (SI-RNTI) may be scrambled to the CRC. To indicate a random access response that is a response for transmission of a random access preamble of the UE, a random access-RNTI (RA-RNTI) may be scrambled to the CRC; See ¶.41, The narrow-band UE may support only one LTE band and single radio access technology (RAT). However, it is not precluded to consider inter-RAT handover case for a low cost UE. Just for the simplicity, this invention may assume single-RAT supporting UE; See further ¶.47-49 for narrow-band).”

Regarding claim 17, Yi discloses “configured to determine the respective one of the NBs to monitor for CSS-Paging according to a function of an enhanced coverage (EC) level of the UE associated with the one or more baseband processors (See ¶.47, either different narrow-band and/or time may be defined for different CE level. In this case, if the repetition number is not fixed, a UE may need to blindly search the number of repetitions. Another approach is to restrict the blind search candidates of repetition levels such that repetition number=K is defined for the CE level that PRACH has used, then a UE needs to blindly search K/2 and 2*K. The network may always transmit to 2*K repetition level where the UE reports the successful decoding repetition number in message 3 such that the network can know the required repetition number for DL transmission. Furthermore, the repetition number for message 3 may be determined according to PRACH (coarse granularity) or according to RAR. RAR may indicate the required number of repetitions for message 3).”

Regarding claim 18, Yi discloses “the RF circuitry associated with the one or more baseband processors is configured to receive a single CSS configuration information for monitoring by the one or more baseband processors (See ¶.7, receiving scheduling information for a downlink message via a dedicated common search space (D-CSS) in a first narrowband from a network), and the processors are configured to monitor the CSS for different DCIs scrambling by different Radio Network Temporary Identifiers (RNTIs) at different time instances (See ¶.31, eNB determines a PDCCH format according to a DCI to be transmitted to the UE, and attaches a cyclic redundancy check (CRC) to control information. The CRC is scrambled with a unique identifier (referred to as a radio network temporary identifier (RNTI)) according to an owner or usage of the PDCCH. If the PDCCH is for a specific UE, a unique identifier (e.g., cell-RNTI (C-RNTI)) of the UE may be scrambled to the CRC. Alternatively, if the PDCCH is for a paging message, a paging indicator identifier (e.g., paging-RNTI (P-RNTI)) may be scrambled to the CRC).”

Regarding claim 19, Yi discloses “the RF circuitry associated with the one or more baseband processors is to configured to receive common configuration information of CSS for M-PDCCH implicitly indicating different sets of UEs to monitor different physical resources for monitoring of M-PDCCH transmissions in their respective CSS for M-PDCCH (See fig.7 and ¶.77, D-CSS NB is configured at DL subframe A. The UE may monitor the D-CSS to receive scheduling information for RAR at DL subframe B. For initial configuration of UE-specific configuration including M-PDCCH configuration, D-CSS NB is configured at DL subframe A'. The UE may monitor the D-CSS to receive scheduling information for RRC message at DL subframe B'. Afterwards, the UE may monitor CSS/USS at DL subframe C' in the UE-specific NB. After initial setup, CSS is configured at DL subframe E in that UE-specific NB. The UE may monitor CSS to receive scheduling information for RRC message at DL subframe F. For reconfiguration of UE-specific configuration including M-PDCCH configuration, CSS is configured at DL subframe E' in that UE-specific NB. The UE may monitor CSS to receive scheduling information for RRC message at DL subframe F').”

Claims 3, 5-7, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Alvarino and further in view of Park et al. (US 2018/0115943, “Park”).
Regarding claim 3, Yi discloses “the one or more CSSs for M-PDCCH comprises CSS, wherein the CSS for M-PDCCH are used by a plurality of UEs within a cell, and wherein a subset of the plurality of UEs within the cell are to monitor instances of the CSSs for M-PDCCH (See ¶.34, all UEs shall support maximum 20 MHz system bandwidth, which requires baseband processing capability to support 20 MHz bandwidth. To reduce hardware cost and battery power of the UE used for machine type communication (MTC), reducing bandwidth is a very attractive option. To enable narrow-band MTC UEs, the current LTE specification shall be changed to allow narrow-band UE category. If the serving cell has small system bandwidth (smaller than or equal to bandwidth that narrow-band UE can support), the UE can attach based on the current LTE specification. Hereinafter, a MTC UE may be referred to as one of a UE requiring coverage enhancement (CE), a low cost UE, a low end UE, a low complexity UE, a narrow(er) band UE, a small(er) band UE, or a new category UE. Or, just a UE may refer one of UEs described above; See ¶.37, It may be assumed that operating bandwidth is consistent for all narrow-band UEs within a cell; See ¶.42, As the narrow-band UE cannot decode legacy PDCCH, another control channel mechanism (such as enhanced PDCCH transmitted/multiplexed in PDSCH area) may be assumed for supporting narrow-band UEs; See ¶.115, Paging resource for RRC_CONNECTED UEs: If paging is scheduled with the associated M-PDCCH, the same NB as UE-specific NB may be used for paging as well),” but does not explicitly disclose the limitations “a plurality of CSSs.” 
However, Park discloses a plurality of CSSs (Park, See ¶.106, for example, the separate CSS may be defined according to a type of common control information (for example, DCI) to be monitored by the MTC UE or a type of an RNTI. That is, a paging CSS for monitoring an M-PDCCH transmitting scheduling information of paging and an RA_CSS for monitoring an M-PDCCH transmitting scheduling information of an RAR may be separately defined. Further, a fallback CSS for a fallback operation of a USS configured to be MTC UE-specific may be defined. Each MTC UE may monitor only an M-PDCCH scrambled with a P-RNTI in the configured paging CSS and only an M-PDCCH scrambled with an RA-RNTI in the RA_CSS. Further, the MTC UE may monitor only an M-PDCCH scrambled with a C-RNTI of the corresponding UE in the fallback CSS; See further ¶.116).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply “a plurality of CSSs” as taught by Park into the system of Yi and Alvarino, so that it provides a way for a separate CSS to be defined according to a type of common control information to be monitored by the MTC UE or a type of an RNTI (Park, See ¶.106).

Regarding claim 5, Yi discloses “configured to monitor different instances of the plurality of CSSs for M-PDCCH on different time or frequency resources (See ¶.71, The UE may monitor the D-CSS to receive scheduling information for RAR and Msg4. Initial and reconfiguration of UE-specific configuration parameters (i.e. RRC messages) can also be scheduled via D-CSS; See ¶.27, UL transmission and DL transmission are made during different periods of time at the same frequency band)” but does not explicitly disclose what Park discloses “a plurality of CSSs (Park, See ¶.106 and ¶.116).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 3.

Regarding claim 6, Yi discloses “configured to monitor the different instances of the plurality of CSSs on different subframes or radio frames in time and/or on different narrowbands (NBs) or the same NB (See ¶.50, M-PDCCH may indicate the narrow-band where RAR PDSCH is scheduled. MPDCCH for this purpose may be scheduled via dedicated CSS narrow-band; See ¶.56, The entire system bandwidth may be divided in to a few narrow-bands and a set of narrow-bands usable for MTC UEs may be configured).”

Regarding claim 7, Yi discloses “each instance of the plurality of CSS corresponds to a type of message being transmitted or scheduled thereon (See ¶.56, RAR may be referred to as message 2 (Msg2), and contention resolution message may be referred to as message 4 (Msg4). Further, a dedicated common search space (D-CSS) may refer to a search space transmitted in a dedicated narrowband which is either prefixed or configured by MTC-SIB. The D-CSS may perform frequency hopping per hopping pattern once frequency hopping is enabled. "NB" refers to a narrow-band. The entire system bandwidth may be divided in to a few narrow-bands and a set of narrow-bands usable for MTC UEs may be configured),” but does not explicitly disclose what Park discloses “a plurality of CSSs (Park, See ¶.106 and ¶.116).” Therefore, this claim is rejected with the similar reasons and motivation set forth in the rejection of claim 3.
Regarding claim 20, Yi discloses a base station comprising: 
- radiofrequency (RF) circuitry (See fig.11 and ¶.6, RF capability for Tx and Rx) to transmit configuration information of a plurality of common Search Spaces (CSSs) for M-PDCCH (Physical Downlink Control CHannel for MTC) to one or more UEs (See ¶.8, receive scheduling information for a downlink message via a dedicated common search space (D-CSS) in a first narrowband; See ¶.66, CSS may be defined a set of search space; See ¶.71, scheduling information for RAR and Msg4. Initial and reconfiguration of UE-specific configuration parameters (i.e. RRC messages) can also be scheduled via D-CSS; See fig.6 and ¶.72, The UE may monitor the D-CSS to receive scheduling information for RRC message, which corresponds to initial and reconfiguration of UE-specific configuration including M-PDCCH configuration; See ¶.75, A UE may always monitor both CSS and USS in each starting subframe for M-PDCCH; Examiner’s Note: Park discloses a plurality of CSSs), the configuration being based on a type of one or more messages being scheduled or transmitted or being based on one or more functionality factors of the one or more messages being scheduled or transmitted (See ¶.57, in terms of determining resources RAR/Msg4/paging, one the following options may be considered for both normal coverage and enhanced coverage modes. In terms of resource indication mechanism for RAR/Msg4/paging and also RRC messages, various design choices may be considered as follows depending on whether D-CSS is defined, whether a UE needs to hop between CSS and USS NBs due to configured in different NBs, and/or whether RAR and/or paging is scheduled with the associated M-PDCCH; ¶.98-99, EPDCCH configuration may be determined by C-RNTI % M, where M is the number of EPDCH configurations contained in SIB. SIB itself may contain scheduling information of PDSCH where actual configuration of list of EPDCCH configuration is transmitted. For CE support, the number of repetition in addition to starting subframe may be necessary. Also, separate configuration of this type of resource for normal coverage and CE may be further considered; See ¶.113, If CSS is introduced, a dedicated NB carrying CSS for RAR, paging and Msg4 (temporary C-RNTI) may be considered),
- a baseband processor (See fig.11, a processor) configured to differentiate the plurality of CSSs for M-PDCCH based on one or more enhanced coverage (EC) levels that are available for the UEs (See ¶.44, a UE may assume a constant repetition number which is determined based on PRACH CE level. For example, if PRACH uses 5 dB CE level, RAR may also be transmitted using 5 dB CE level; See ¶.65, different Coverage Enhancement (CE) levels per each M-PDCCH set may be configured (one set with higher CE level); Examiner’s Note: Alvarino further discloses the limitations “CSS is differentiated based on EC levels”), wherein the baseband processor encodes a CSS for paging to a particular EC level of the one or more EC levels, the CSS defining, for the particular EC level, for one or more repetition levels (See ¶.61, In this option, D-CSS schedules resources for RAR/Msg4 and initial configuration of UE-specific configurations before UE-specific NB is configured. CSS in UE-specific NB may schedule resources for RAR/Msg4/paging and reconfiguration of UE-specific configurations after UE-specific NB is configured. TDM between CSS and USS in the same NB may be considered. At least different repetition levels may be used for CSS; See ¶.47, The network may always transmit to 2*K repetition level where the UE reports the successful decoding repetition number in message 3 such that the network can know the required repetition number for DL transmission; See ¶.93, Search space configuration: For enhanced coverage and normal coverage, two sets of blind decoding candidate and/or search space may be needed. For normal coverage, enhanced PDCCH (EPDCCH) configuration for D-CSS may be necessary with a default demodulation reference signal (DM-RS) scrambling ID; Examiner’s Note: it is inherent to encode in order to decode at the receiving device side).
Yi discloses that “different Coverage Enhancement (CE) levels per each M-PDCCH set may be configured (one set with higher CE level)” (See ¶.65), but does not explicitly disclose the limitations “CSS is differentiated based on EC levels.”
However, Alvarino discloses that CSS is differentiated based on EC levels (Alvarino, See ¶.46, Base stations may transmit MPDCCHs conveying paging and RAR messages in CSS selected based at least in part on a coverage enhancement (CE) level  of a receiving UE and/or a sub-band used by a UE when transmitting a physical random access channel (PRACH)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “the one or more CSSs being differentiated based on one or more enhanced coverage (EC) levels” as taught by Alvarino into the system of Yi, so that it provides a way of enhancing paging messages and random access response (RAR) messages for devices with limited communication resources such as MTC and eMTC (Alvarino, See ¶.46).
Yi discloses CSS for M-PDCCH as rejected in claim 1, but Yi and Alvarino do not explicitly disclose the limitations “a plurality of CSSs.” However, Park discloses a plurality of CSSs (Park, See ¶.106 and ¶.116). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply “a plurality of CSSs” as taught by Park into the system of Yi and Alvarino, so that it provides a way for a separate CSS to be defined according to a type of common control information to be monitored by the MTC UE or a type of an RNTI (Park, See ¶.106).

Response to Arguments
Applicant's arguments filed have been considered. But, in view of the applicant’s amendment to the claims, examiner has clarified and totally remapped the rejection to the argued claim limitations, using the prior art of record in the current prosecution of the claims and a new prior art by Alvarino. The previous 103 rejection over Yi in view of Park has been replaced with Yi in view of Alvarino.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411